Citation Nr: 0215107	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  99-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to April 
1967.  This appeal arises from August 1998 and June 1999 
rating decisions of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).

In October 1999, a hearing was held at the RO, before the 
undersigned Board member, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2001).


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision has been 
obtained.

2.  The veteran has an acquired psychiatric disorder that 
originated during service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the statement of the case, the supplemental 
statement of the case, and the Board's May 2002 decision, 
which addressed the contents of the VCAA in the context of 
the veteran's claims.  The RO explained its decision with 
respect to each issue, and invited the veteran to identify 
records that could be obtained to support his claims.  Under 
these circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Service connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Service connection 
may also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Based on a thorough review of the record, the Board finds 
that service connection is warranted for an acquired 
psychiatric disorder on a direct basis.  The Board adopts the 
findings made by a VA examiner in September 2002.  In a 
detailed and thorough report, the VA examiner recounted the 
veteran's medical history associated with the claims file.  
He indicated that, according to the veteran's medical 
history, during service the veteran developed schizophrenic 
reaction, paranoid type, which was not yet schizophrenia.  
The examiner noted that during service the veteran's 
psychiatric condition only bordered on the psychotic 
schizophrenic level.  He noted that the current terminology 
for this condition was "brief psychotic disorder" as a 
result of stresses of military life with difficulty adjusting 
to military setting, with recent difficulty with local 
enforcement agents and at that time a recent summary court 
martial with decrease in rank, poor social adjustment, and 
minimal paranoid features.  This was diagnosed in the 
presence of one or more of the following symptoms: grandiose 
delusions with disorganized speech manifested by looseness of 
association and disorganized behavior with anxiety, 
tangentiality with flat or constricted affect.  This was 
called brief psychotic disorder because the duration of the 
episode of psychotic reaction was brief and only lasted from 
one day to less than one month with eventual full return to 
premorbid level of functioning.  

The September 2002 VA examiner summarized that the veteran 
developed a schizophrenic reaction, which was brief (current 
terminology is brief psychotic disorder).  The veteran, 
however, did not continue to full blown chronic 
schizophrenia, but continued on to manifest into generalized 
anxiety disorder with depression.  The veteran had 
personality traits that were antisocial and with passive-
dependent features that became maladaptive and manifested 
into personality disorder of the antisocial and passive-
dependent type.  

The September 2002 VA examiner specifically concluded that 
the veteran's diagnosed schizophrenic reaction documented 
during service, which in this case was brief, was at least as 
likely as not etiologically related to his current 
psychiatric disorder.  The condition documented during 
service did not continue to a full-blown chronic 
schizophrenic condition, but rather it continued to manifest 
as generalized anxiety disorder with depression as evidenced 
by subsequent hospitalizations.

The examiner also opined that the veteran also was diagnosed 
with a personality disorder in June 1966, which was present 
as a separate entity.  The September 2002 VA examiner 
diagnosed the veteran with generalized anxiety disorder with 
depressive features (under the old terminology it was called 
"psychoneurosis").

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling, and there is no competent 
evidence of record contravening the September 2002 VA 
endocrinologist's findings.  Therefore, the Board concludes 
that the veteran's generalized anxiety disorder with 
depressive features was incurred during service.  

In view of the Board's grant of service connection for an 
anxiety disorder on a direct basis, as having been incurred 
during service, we do not reach the question of entitlement 
to service connection for this disorder claimed as secondary 
to a service-connected disability.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for generalized anxiety disorder with 
depressive features is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

